                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     CLINT GERBER,                                       Case No. 18-cv-04192-RMI
                                   9                    Plaintiff,
                                                                                             ORDER
                                  10              v.

                                  11     UCHENNA UKAZIM, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On July 13, 2018, Plaintiff Clint Gerber asserted claims for breach of contract, conversion,

                                  15   breach of fiduciary duty, and unjust enrichment against Defendants Uchenna Ukazim and Sanel

                                  16   Ljesnjanin arising from a joint venture to improve land in Willits, California. (dkt. 1). Plaintiff’s

                                  17   counsel consented to the jurisdiction of the undersigned on the same day. (dkt. 5). On August 24,

                                  18   2018, counsel filed a status report informing the court that service could not be effectuated upon

                                  19   Defendants but that “[e]fforts continue” to do so. (dkt. 8). On October 9, 2018, counsel requested

                                  20   that the deadline to serve the Defendants be extended. (dkt. 9). On October 12, 2018, the court

                                  21   extended the deadline to November 14, 2018. (dkt. 10). The court also re-set the initial case

                                  22   management conference for December 11, 2018. (id.). The case management conference was

                                  23   subsequently rescheduled for January 8, 2019. (dkt. 11). At the conference, the court granted

                                  24   counsel’s request to file a motion related to service of Defendants. (dkt. 12). However, counsel

                                  25   never filed the motion. The court set a status conference for March 19, 2019. (dkt. 13). Counsel

                                  26   indicated at the conference that Plaintiff would file a motion for alternative service on Defendants

                                  27   within two days. (dkt. 14). No such motion was filed. On July 25, 2019, the court set another

                                  28   conference for August 6, 2019. (dkt. 15). Counsel failed to appear. (dkt. 16).
                                   1           The court has taken judicial notice of counsel’s California State Bar disciplinary

                                   2   proceedings and recommended disbarment. See Attorney Licensee Profile for Russell Alan

                                   3   Robinson, California Bar Number 163937 (the “Profile”), available at

                                   4   http://members.calbar.ca.gov/fal/Licensee/Detail/163937 (last visited Aug. 8, 2019); see also Fed.

                                   5   R. Evid. 201; Harris v. County of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012) (court may take

                                   6   judicial notice of undisputed matters of public record including documents on file in federal or

                                   7   state courts). The Profile reports that, as of June 7, 2019, counsel is not eligible to practice law in

                                   8   California and has been ordered transferred to involuntary inactive status.

                                   9           This case cannot proceed without a designated legal representative for Plaintiff.

                                  10   Accordingly, Plaintiff shall, within thirty (30) days of the date of this order either: 1) file a notice

                                  11   of appearance, informing the court that he intends to proceed pro se, representing himself in this

                                  12   matter, or 2) obtain other counsel and have them file a notice of appearance in the case. Plaintiff’s
Northern District of California
 United States District Court




                                  13   failure to comply with this court order may result in dismissal of this case without prejudice.

                                  14           Plaintiff’s counsel is instructed to serve this order upon Plaintiff.

                                  15           IT IS SO ORDERED.

                                  16   Dated: August 8, 2019

                                  17

                                  18
                                                                                                       ROBERT M. ILLMAN
                                  19                                                                   United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
